DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/249,937 filed on March 19, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Timothy Flory on August 17, 2022 a provisional election was made without traverse to prosecute the claimed invention group of claims 1-22. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 12, 13 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel (US 10850693 B1) in view of Kunze (US 20170349099 A1).

Regarding claim 1, Pertsel discloses a vehicular vision system comprising: an electronic control unit (ECU) (Figs. 1-3: element 106a-106n); a driver monitoring camera (Figs. 2-3, 102a, 102b′) (col. 10, lines 51-53:A camera (e.g., the lens 112a and the capture device 102a) is shown capturing an interior of the vehicle 50 (e.g., detecting the driver 202)), wherein image data captured by the driver monitoring camera is provided to the ECU (col. 4, lines 15-55: image data captured by the capture devices 102a-102n is presented to one or more processors 106a-106n); an occupant monitoring camera (102a/102a′) disposed at the interior rearview mirror assembly and having a field of view of an occupant region in the cabin of the vehicle (Figs. 2-3: field of view 204a-204b, 206a-206b), wherein image data captured by the occupant monitoring camera is provided to the ECU (col. 4, lines 15-55, col. 11, line 62 to col. 12, lines 21: image data captured by the capture devices 102a-102n is presented to one or more processors 106a-106n); wherein the electronic circuitry of the ECU comprises an image processor operable to process image data captured by the driver monitoring camera and the occupant monitoring camera (col. 4, lines 15-55: image data captured by the capture devices 102a-102n is presented to one or more processors 106a-106n); and wherein the ECU, via processing at the ECU of image data captured by the driver monitoring camera, determines attentiveness of a driver of the vehicle ( col. 15, lines 1-5:the processors 106a-106n may be configured to approximate the gaze of the driver 202. For example, the drowsiness and/or attentiveness of the driver 202 may be detected (e.g., recognizing that eyes are closing, recognizing that the head is drifting down, etc.)).
Pertsel is silent regarding an electronic control unit (ECU) disposed at an interior rearview mirror assembly; and a driver monitoring camera  disposed at the interior rearview mirror assembly.
However, Kunze discloses an electronic control unit (ECU) (Figs. 1-2, ¶0033: a control or electronic control unit (ECU) or processor 18) disposed at an interior rearview mirror assembly (rearview mirror assembly 20); and a driver monitoring camera (¶0034: an interior monitoring camera 22)  disposed at the interior rearview mirror assembly (rearview mirror assembly 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pertsel by utilizing n electronic control unit (ECU) disposed at an interior rearview mirror assembly; and a driver monitoring camera   disposed at the interior rearview mirror assembly, as taught by Kunze, such that the camera field of view can be adjusted with the adjustment of the mirror head (Kunze: ¶0034). 
Regarding claim 2, Pertsel in view of Kunze discloses the vehicular vision system of claim 1.  Pertsel further discloses a video mirror display screen disposed at the interior rearview mirror assembly of the vehicle (col. 7, lines 3-5: the display 118 may implement an electronic mirror (e.g., an e-mirror)).
Regarding claim 3, Pertsel in view of Kunze discloses the vehicular vision system of claim 2.  Pertsel  further discloses  wherein a rearward viewing camera is disposed at a rear portion of the vehicle  (Figs. 2-3: 102b/102a′)  and has a field of view at least rearward of the vehicle (field of view 206a-206b, 204a-204b, 206a-206b), and wherein image data captured by the rearward viewing camera is provided to the ECU (col. 4, lines 15-55, col. 11, line 62 to col. 12, lines 21: image data captured by the capture devices 102a-102n is presented to one or more processors 106a-106n).
Regarding claim 4,  Pertsel in view of Kunze discloses the vehicular vision system of claim 3. Pertsel  further discloses wherein the video mirror display screen is operable to display video images derived provided by the ECU based on image data captured by the rearward viewing camera and provided to the ECU (col. 7, lines 3-16: the display 118 may implement an electronic mirror (e.g., an e-mirror)...The display 118 may display a version of video frames captured by one or more of the lenses 112a-112n and/or the capture devices 102a-102n. The video frames captured by the capture device 102a-102n may be cropped, adjusted and/or encoded by the processors 106a-106n to fit the display 118).
Regarding claim 5, Pertsel in view of Kunze discloses the vehicular vision system of claim 3. Pertsel  further discloses wherein image data captured by the forward viewing camera is provided to the ECU (col. 4, lines 15-55, col. 11, line 62 to col. 12, lines 21: image data captured by the capture devices 102a-102n is presented to one or more processors 106a-106n). 
Pertsel does not explicitly disclose wherein a forward viewing camera is disposed at a windshield of the vehicle and having a field of view through the windshield and at least forward of the vehicle.
 Kunze discloses wherein a forward viewing camera is disposed at a windshield of the vehicle and having a field of view through the windshield and at least forward of the vehicle (¶0033: a forward facing camera may be installed at the windshield of the vehicle). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pertsel by utilizing wherein a forward viewing camera is disposed at a windshield of the vehicle and having a field of view through the windshield and at least forward of the vehicle, as taught by Kunze, to protect the camera from external factors such as dust, rain or damage. 
 Regarding claim 6,  The vehicular vision system of claim 5, wherein the ECU, via processing at the ECU of image data captured by the forward viewing camera, provides an output for a driving assistance system of the vehicle  (col. 7, lines 3-16: the display 118 may implement an electronic mirror (e.g., an e-mirror)...The display 118 may display a version of video frames captured by one or more of the lenses 112a-112n and/or the capture devices 102a-102n. The video frames captured by the capture device 102a-102n may be cropped, adjusted and/or encoded by the processors 106a-106n to fit the display 118).
Regarding claim 7, Pertsel in view of Kunze discloses the vehicular vision system of claim 1. Kunze further discloses wherein the driver monitoring camera (Fig. 2: an interior monitoring camera 22) is disposed at a lower portion of the interior rearview mirror assembly (rearview mirror assembly 20), and wherein the occupant monitoring camera is disposed at an upper portion of the interior rearview mirror assembly (Kunze at ¶0034 discloses the camera may be disposed elsewhere within the interior cabin of the vehicle to capture an image of a driver/occupant). The motivation stamen set forth above with respect to claim 1 applies here. 
Regarding claim 10, Pertsel in view of Kunze discloses the vehicular vision system of claim 1. Kunze further discloses wherein the interior rearview mirror assembly includes a mirror head pivotally mounted at a mounting structure configured to attach at an in-cabin side of a windshield of the vehicle, and wherein the mirror head includes a mirror casing and a mirror reflective element (Figs. 1-2, ¶0034: adjustable mirror assembly 20). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 12, Pertsel in view of Kunze discloses the vehicular vision system of claim 10. Kunze further discloses wherein a forward viewing camera is disposed at the in-cabin side of the windshield and at or near the mounting structure of the interior rearview mirror assembly (¶0033: a forward facing camera may be installed at the windshield of the vehicle).  The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 13, Pertsel in view of Kunze discloses the vehicular vision system of claim 10. Kunze further discloses wherein the driver monitoring camera and the occupant monitoring camera are disposed at the mirror head (Fig. 2: ¶0034: a camera 22). The motivation statement set forth above with respect to claim 1 applies here.
Regarding claims 20-22, claims 20-22 are drawn to a vehicular vision system and recites the limitation analogous to claims 1-9. Thus, claims 20-22 are rejected due to similar reasons set forth above with respect to claims 1-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel (US 10850693 B1) in view of Kunze (US 20170349099 A1) as applied to claim 7, and further in view of  Schut (US 2020/0353868 A1)/prov. filed on 05/07/2019.

Regarding claim 8, Pertsel in view of Kunze discloses  the vehicular vision system of claim 7.  Kunze at ¶0036 further discloses a driver monitoring systems employ one or two cameras, such as one or two infrared (IR) or near IR cameras and an IR or near IR illumination source, however, is silent regarding wherein at least one near infrared light-emitting light emitting diode is disposed at the interior rearview mirror assembly and is operable to emit near infrared light into the cabin of the vehicle when the driver monitoring camera is activated.
However, Schut discloses herein at least one near infrared light-emitting light emitting diode is disposed at the interior rearview mirror assembly and is operable to emit near infrared light into the cabin of the vehicle when the driver monitoring camera is activated (Fig. 1A: ¶0023: light source 18 (infrared)/prov. ¶0020).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pertsel in view of Kunze by utilizing wherein at least one near infrared light-emitting light emitting diode is disposed at the interior rearview mirror assembly and is operable to emit near infrared light into the cabin of the vehicle when the driver monitoring camera is activated, as taught by Schut, to obtain adjustable occupant monitoring system in the vehicle (Schut: ¶0028).

Regarding claim 9, Pertsel in view of Kunze and Schut discloses the  vehicular vision system of claim 7. Schut further discloses wherein at least one near infrared light-emitting light emitting diode is disposed at the interior rearview mirror assembly and is operable to emit near infrared light into the cabin of the vehicle when the occupant monitoring camera is activated (Fig. 1A: ¶0023: light source 18 (infrared)/prov. ¶0020). The motivation statement set forth above with respect to claim 8 applies here. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel (US 10850693 B1) in view of Kunze (US 20170349099 A1) as applied to claim 10, and further in view of Peterson (US 20090243824 A1).
Regarding claim 11, Pertsel in view of Kunze does not explicitly disclose wherein a video mirror display screen is disposed in the mirror head behind the mirror reflective element, and wherein, when the video mirror display screen is operated, video images displayed by the video mirror display screen are viewable through the mirror reflective element.
However, Peterson discloses  wherein a video mirror display screen is disposed in the mirror head behind the mirror reflective element, and wherein, when the video mirror display screen is operated, video images displayed by the video mirror display screen are viewable through the mirror reflective element (abstract: input display is disposed behind the reflective element and viewable through the reflective element).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pertsel in view of Kunze by utilizing wherein a video mirror display screen is disposed in the mirror head behind the mirror reflective element, and wherein, when the video mirror display screen is operated, video images displayed by the video mirror display screen are viewable through the mirror reflective element, as taught by Peterson for facilitates the likes of ease of wiping/cleaning and to make the display device have an attractive, utilitarian appearance (Peterson: ¶0095).

Claim(s) 14-16is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel (US 10850693 B1) in view of Kunze (US 20170349099 A1) as applied to claim 1, and further in view of Ireri (US 20170240022 A1).
Regarding claim 14, Pertsel in view of Kunze discloses the vehicular vision system of claim 1. Pertsel further discloses a temperature sensor reading a body temperature (Pertsel: col. 13, lines 20-40), however does not explicitly disclose  an infrared thermometer operable to sense temperature in the cabin of the vehicle, wherein the ECU, responsive to an output of the infrared thermometer, determines a surface body temperature of an occupant of the vehicle, and wherein the ECU, responsive to the determined surface body temperature being greater than a threshold temperature, notifies the occupant of the vehicle of the determined surface body temperature.
 Ireri discloses an infrared thermometer operable to sense temperature in the cabin of the vehicle (Fig. 1, 2:  ¶¶0019, 0021:a temperature sensor, an infrared camera within a vehicle), wherein the ECU (processor152), responsive to an output of the infrared thermometer, determines a surface body temperature of an occupant of the vehicle (¶0033: detecting occupant temperature), and wherein the ECU, responsive to the determined surface body temperature being greater than a threshold temperature, notifies the occupant of the vehicle of the determined surface body temperature (¶0008, 0020: if the body temperature of the occupant is above the predetermined threshold, then the processor is configured to notify the user of the elevated temperature).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pertsel in view of Kunze by utilizing an infrared thermometer operable to sense temperature in the cabin of the vehicle, wherein the ECU, responsive to an output of the infrared thermometer, determines a surface body temperature of an occupant of the vehicle, and wherein the ECU, responsive to the determined surface body temperature being greater than a threshold temperature, notifies the occupant of the vehicle of the determined surface body temperature, as taught by Ireri, for detecting presence and/or health of humans and/or animals within the vehicle (Ireri: ¶0002). 
Regarding claim 15, Pertsel in view of Kunze and Ireri discloses the vehicular vision system of claim 14. Pertsel further discloses  wherein the ECU, responsive to processing at the ECU of image data captured by the occupant monitoring camera, detects the occupant of the vehicle in the field of view of the occupant monitoring camera (col. 10, lines 51-53:A camera (e.g., the lens 112a and the capture device 102a) is shown capturing an interior of the vehicle 50 (e.g., detecting the driver 202)).
Furthermore, Ireri discloses  wherein the infrared thermometer senses temperature responsive to detection of the occupant of the vehicle (¶0006: a temperature sensor (also referred to as an infrared camera) configured to take the temperature of a child and/or animal if it is determined, based on data from both the at least one existing sensor and the motion sensor, that a child and/or animal is contained within the vehicle). The motivation statement set forth above with respect to claim 14 applies here. 
Regarding claim 16, Pertsel in view of Kunze and Ireri discloses the vehicular vision system of claim 14. Ireri further discloses wherein the infrared thermometer is disposed at the interior rearview mirror assembly (¶0032: a sensor (temperature and/or motion) 104 is provided in a position advantageous to “view” all occupants within the vehicle including rear view mirrors). The motivation statement set forth above with respect to claim 14 applies here. 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel (US 10850693 B1) in view of Kunze (US 20170349099 A1) as applied to claim 1, and further in view of McCabe; (US 7,274,501 B2).
Regarding claim 17, Pertsel  in view of Kunze does not explicitly disclose an electrochromic element disposed in front of the driver monitoring camera, and wherein the electrochromic element comprises a transparent front glass substrate, a transparent rear glass substrate, and an electrochromic medium disposed between the transparent front glass substrate and the transparent rear glass substrate, and wherein the electrochromic element is disposed in front of the driver monitoring camera such that light captured by the driver monitoring camera passes through the electrochromic element, and wherein the electrochromic element selectively attenuates light that passes through the electrochromic element for imaging by the driver monitoring camera.
However, McCabe discloses an electrochromic element (Figs. 19-22: electrochromic medium 1240) disposed in front of the driver monitoring camera (imaging sensor 1246), and wherein the electrochromic element comprises a transparent front glass substrate, a transparent rear glass substrate (a front substrate 1222 and a rear substrate 1224), and an electrochromic medium (electrochromic medium 1240 ) disposed between the transparent front glass substrate and the transparent rear glass substrate (a front substrate 1222 and a rear substrate 1224), and wherein the electrochromic element is disposed in front of the driver monitoring camera such that light captured by the driver monitoring camera passes through the electrochromic element, and wherein the electrochromic element selectively attenuates light that passes through the electrochromic element for imaging by the driver monitoring camera (col. 28, lines 10-17, col. 30, lines 43-52:  the substrate 1224 and IRT stack 1228 transmit more than 90% of near infrared light, while substantially not transmitting light in the visible range of the spectrum).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pertsel  in view of Kunze by utilizing an electrochromic element disposed in front of the driver monitoring camera, and wherein the electrochromic element comprises a transparent front glass substrate, a transparent rear glass substrate, and an electrochromic medium disposed between the transparent front glass substrate and the transparent rear glass substrate, and wherein the electrochromic element is disposed in front of the driver monitoring camera such that light captured by the driver monitoring camera passes through the electrochromic element, and wherein the electrochromic element selectively attenuates light that passes through the electrochromic element for imaging by the driver monitoring camera, as taught by McCabe, for providing an electrochromic mirror assembly which provides sufficient reflectivity and sufficient transmissivity to allow for transmission of display information or illumination through the reflective element (McCabe : col. 3, lines 15-20).
Regrading claim 18, Pertsel  in view of Kunze and McCabe discloses vehicular vision system of claim 17. McCabe further discloses wherein the electrochromic element is operable to selectively attenuate visible light while transmitting near infrared light therethrough (col. 30, lines 43-52:  the substrate 1224 and IRT stack 1228 transmit more than 90% of near infrared light, while substantially not transmitting light in the visible range of the spectrum). The motivation statement set forth above with respect to claim 17 applies here. 
Regarding claim 19,  Pertsel  in view of Kunze and McCabe discloses vehicular vision system of claim 18. McCabe further discloses wherein the electrochromic element is energized to attenuate visible light incident thereat responsive to activation of a near infrared light emitter that emits near infrared light to illuminate the driver region (col. 30, lines 43-52:  the substrate 1224 and IRT stack 1228 transmit more than 90% of near infrared light, while substantially not transmitting light in the visible range of the spectrum). The motivation statement set forth above with respect to claim 17 applies here. 
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Williams (US 20190176837 A1) describes an occupant monitoring system.
Whitens (US 20180244129 A1) describes  infrared sensor arrays for monitoring vehicle occupants and windows. 
Weller (US 20180099612 A1) describes  a rearview assembly with occupant detection for a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488